Citation Nr: 1210430	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for bilateral foot disability, to include plantar fasciitis.

3.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel 


INTRODUCTION

This matter has come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2009 rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

In pertinent part, an April 2008 rating decision denied service connection for peripheral neuropathy of the bilateral lower extremities.  An October 2009 rating decision denied service connection for a bilateral foot condition and gout.  In the August 2010 supplemental statement of the case, the RO characterized the issue as bilateral foot disability to include plantar fasciitis and gout.  At his hearing in March 2011, the Veteran clarified that he intended to pursue these three separate conditions involving his feet.  Therefore, the Board will consider all applicable foot diagnoses but will list these as separate claims for administrative purposes.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim).  See also Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (claims based upon distinctly different diagnosed diseases or injuries cannot be considered the same claim).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish his entitlement to service connection for several disabilities involving his feet - peripheral neuropathy, gout and plantar fasciitis.  He asserts that these disabilities first manifested in service although not shown in his service treatment records.  In support of his claim, the Veteran has submitted statements from former servicemates purporting to corroborate his allegations of injury and continuity of symptomatology.  

The Veteran's claims largely rise and fall based upon the credibility of lay witness testimony concerning whether the Veteran set foot in Vietnam (a physician has provided opinion that peripheral neuropathy results from Agent Orange exposure), whether his disabilities have been chronic since service (direct service connection pursuant to 38 C.F.R. § 3.303(b)), and/or is caused by an event during active service (a physician has provided opinion that the Veteran's plantar fasciitis stems from combat shoe wear).

In October 2007 and May 2008, the Veteran directly submitted to the RO an October 1, 2007 type-written report from Tulsa Neurology Clinic which purportedly recorded the Veteran's chief complaint of "64 Year old male with numbness in the feet for the last 25 or so years."  Notably, the "2" in the number "25" appears to have been inserted in handwriting.  This would appear to support the Veteran's allegation of long-standing peripheral neuropathy.

Curiously, the RO received this same report in August 2009 directly from the Veteran's private provider of treatment.  This document, however, references the chief complaint as "64 Year old male with numbness in the feet for the last 5 or so years."  The handwritten "2" in the number "25" is now absent.  Notably, the 5 year history of symptoms is consistent with another document, dated October 2000, wherein an examiner from Metro Tulsa Foot and Ankle Specialists described the Veteran's complaint of decreased sensation in his right foot "for approximately six months."  It is also consistent with a history provided to the Greater Tulsa Foot & Ankle Center in 2009, wherein the Veteran reported the onset of peripheral neuropathy "about 10 years ago."

The discrepancy between the original October 1, 2007 type-written report from Tulsa Neurology Clinic and the altered document submitted directly by the Veteran raises serious credibility concerns.  As such, the Board cannot rely on the opinions set forth by the Veteran's physicians without further evidentiary development concerning the reliability of the history being provided by the Veteran.  See generally Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (the accuracy of the factual premise supporting an opinion is a factor for consideration in determining the probative value of such opinion).

First, the Veteran claims to have set foot in Vietnam while serving as a Radio Operator with the Communication Platoon, H&S Company, 2nd Battalion, 3rd Marine Regiment, 3rd Marine Division.  He has submitted a service mate statement alleging that, on or about September 5, 1964, the Veteran was sent ashore on Vietnam to provide communication support to a unit stationed near Da Nang.  

An historical article entitled "U.S. MARINES IN VIETNAM: THE LANDING AND THE BUILDUP 1965" reflects that a Marine Expeditionary Brigade (MEB) involving three battalion landing teams arrived from Okinawa to Vietnam on August 6, 1964.  However, it reports that none of the brigades landed in Vietnam at that time.  Two of the brigades then departed the area while a third remained afloat as part of the Special Landing Force (SLF) of the 7th Fleet.

On remand, the RO should seek from the appropriate service department a unit history of the Special Landing Force (SLF) of the 7th Fleet from August to November 1964, and any information pertaining to the Veteran's unit of assignment from August to November 1964, including temporary duty orders.

To assist in adjudicating these claims, the RO should also obtain the Veteran's authorization to obtain complete records from the Tulsa Neurology Clinic, Metro Tulsa Foot and Ankle Specialists, and the Greater Tulsa Foot & Ankle Center.

Notably, the Board will defer its own determination as to the need for medical opinion until such time as a complete record has been developed and appropriate factual determinations can be made.  See generally Kahana v. Shinseki, 24 Vet. App. 428, 441 (2011) (noting the "chicken-or-egg" dilemma faced by the Board in obtaining medical opinions without first having sufficient evidence to make the underlying credibility determinations).

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records of the Veteran's treatment for peripheral neuropathy of the bilateral lower extremities, bilateral foot disability, and gout at the Tulsa Outpatient Clinic and Muskogee VA Medical Center since August 2010.

2.  Obtain the Veteran's authorization to obtain complete records from the Tulsa Neurology Clinic, Metro Tulsa Foot and Ankle Specialists, and the Greater Tulsa Foot & Ankle Center, and obtain those records directly from the provider of treatment.  This remand directive will not be satisfied by the Veteran's direct submission of records.  The RO should document all efforts by the Veteran to assist in obtaining these records.

3.  Provide the U.S. Army and Joint Services Records Research Center (JSSRC) or other appropriate entity a copy of the following:

	a) the Veteran's statement of ship assignments and duties dated March 9, 2009;
	b) the historical article entitled "U.S. MARINES IN VIETNAM: THE LANDING AND THE BUILDUP 1965"; and
	c) the February 26, 2009 statement from M/Sgt. G.A.B.

Upon review of this material and any additional research, request the following from the JSRRC or other appropriate entity:

   a) a unit history of the Special Landing Force (SLF) of the 7th Fleet from August to November 1964;
   b) historical information regarding the USS Tulare (AKA-112/LKA-112) from August to November 1964, including any ship log entries of personnel being sent to mainland Vietnam; and
   c) any information pertaining to the Veteran's unit of assignment from August to November 1964, including temporary duty orders.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

